Citation Nr: 0526146	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-25 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a retained flexible tip of guide wire in the 
perinephric fatty tissue.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 10 to March 30, 
1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In a February 2002 decision, the Board denied compensation 
under 38 U.S.C.A. § 1151 for residuals of a retained flexible 
tip of guide wire in the perinephric fatty tissue.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 
2003 memorandum decision, the Court vacated the Board's 
February 2002 decision and remanded the matter for 
readjudication.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims entitlement to compensation under 38 
U.S.C.A. § 1151, alleging that VA surgeons broke off the tip 
of guide wire in the perinephric fat of the retroperitoneal 
tissue during surgery in August 1998.  He contends that this 
retained guide wire tip produces right flank pain and makes 
him feel as if he must limit his activities.

In connection with his claim, the veteran was afforded a VA 
medical examination in March 2001.  The examining physician 
reviewed the veteran's claims folder and noted that a guide 
wire had broken off in the perinephric fatty tissue during 
August 1998 surgery.  He concluded, however, noted that 
"there is no reason that this should give him any problem 
whatsoever."  The VA physician explained that stainless 
steel wire is routinely used for suture material in many 
operative procedures and is left indwelling in the body with 
no ill effects.  He indicated that the small tip of the guide 
wire which apparently broke off during the August 1998 
surgery would have no residual ill effect on the veteran.

Based on the March 2001 medical opinion and the other 
evidence of record, the Board concluded that the 
preponderance of the evidence showed that the veteran did not 
have additional disability resulting from VA surgical 
treatment, including a retained small fragment of stainless 
steel guide wire in his perinephric fatty tissue.

In its March 2003 decision, however, the Court determined 
that the record on appeal contained no evidence that the 
veteran was afforded "a thorough and contemporaneous medical 
examination" in connection with his claim, as required by 
the Veterans Claims Assistance Act of 2000 (VCAA).  The Court 
indicated that the March 2001 medical opinion relied upon by 
the Board was based only on a review of the veteran's claims 
folder and did not include a physical examination.  Thus, the 
Court found that the Board's decision was not supported by 
the evidence of record and was contrary to the duty-to-assist 
provisions of the VCAA.  

The Board notes that 38 U.S.C.A. § 5103A(d)(1) (West 2002) 
provides that the assistance provided by VA "shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  (Emphasis added).  Although 
the Board disagrees with the Court's reading of 5103A(d)(1) 
that obtaining a medical opinion, rather than an actual 
physical examination, is required to fulfill the duty to 
assist, such is now the law of this case.  

In that regard, the Board has considered the recent 
contentions of the veteran's attorney to the effect that an 
examination is not necessary in light of the fact that he has 
submitted a September 2003 medical opinion from Craig N. 
Bash, M.D.  A review of Dr. Bash's opinion, however, 
indicates that he did not conduct a physical examination of 
the veteran in rendering his opinion.  In light of the 
Court's decision, the Board finds that a remand for a 
physical examination is now necessary.

Also in its decision, the Court found that the veteran had 
not received adequate notification regarding "who is 
responsible for obtaining the evidence necessary to 
substantiate his claim for entitlement to service connection 
pursuant to section 1151."  Thus, the RO must provide the 
veteran with the appropriate VCAA notification.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.

2.  The veteran should be scheduled for a 
VA medical examination.  The claims 
folder should be provided to the examiner 
in connection with the examination of the 
veteran.  After physically examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran currently has any 
additional disability attributable to the 
retained tip of guide wire in the 
perinephric fatty tissue.  If any such 
additional disability is identified, the 
examiner should be asked to provide an 
opinion as to whether the record reflects 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
medical personnel in furnishing health 
care to the veteran.  If any such 
additional disability identified is a 
common and expected side-effect of the 
treatment provided by VA, or conversely 
if any such disability is unforeseeable, 
this should be stated.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


